DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/520,809 (“’809 Reissue Application” or “instant application”), having a filing date of 24 July 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,948,439 (“’439 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING COMMON CHANNEL INFORMATION IN WIRELESS COMMUNICATION SYSTEM”, which issued on 17 April 2018 with claims 1-12 (“issued claims”).  The application resulting in the ‘439 Patent was filed on 24 October 2013 and assigned U.S. patent application number 14/062,231 (“’231 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘439 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘439 Patent claims priority to Korean patent publications KR-10-2012-0118182 and KR-10-2012-0125012, filed 24 October and 6 November 2012, respectively.

As a reissue application, the instant application is entitled to the priority date of the ’439 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 24 October 2013, the filing date of the ‘439 Patent, and possibly as early as 24 October 2012, the filing date of the earlier of the Korean patent publications.  If necessary, priority can be perfected through the filing of a certified translation of the Korean patent publications.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is presumed to be not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant’s response (“Response”), filed 20 April 2022, includes Remarks and amendments to the claims.  Claims 13, 17, 21, and 25 were amended.
Claims 1-28 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Recapture
Applicants argued that with respect to the three instances of recaptured subject matter, newly amended claims 13, 17, 21, and 25 restored the recaptured material (Response, pages 9-11).  These arguments are persuasive.

Specifically, the limitation “wherein the system information includes cell-specific information” in independent claims 13, 17, 21, and 25 is analogous to the surrendered subject matter “common channel information is information to be commonly applied to terminals which belong to a cell of the base station” in light of Applicant’s arguments and the disclosure at col. 8, lines 27-45 of the ‘439 patent.

Additionally, the limitation “wherein the beam-specific code of the block is different depending on the beam of the plurality of the beams” in independent claims 13, 17, 21, and 25 is analogous to the surrendered subject matter “beam-specific code is synchronization channel specific and determined differently depending on the beam” in light of Applicant’s arguments and particularly in light of the disclosure at col. 7, lines 33-34 of the ‘439 patent that “the PSS is transmitted as SCH specific code, i.e., the code is determined differently depending on the beam.”

Finally, the limitation “wherein time at which the block is transmitted in the time duration corresponding to 5 sub-frames is identified based on the beam-specific code” in independent claims 13, 17, 21, and 25 is analogous to the surrendered subject matter “identifying the subframe carrying the first synchronization signal based upon the beam-specific code” in light of Applicant’s arguments.

In view of Applicant’s claim amendments, the pending rejections under 35 U.S.C. § 251 based upon recapture of withdrawn.

Double Patenting
In view of Applicant’s terminal disclaimer, filed 20 April 2022, the pending provisional nonstatutory double patenting rejections are withdrawn.

VII. Allowable Subject Matter
Claims 1-28 are allowed.

The following is a statement of reasons for allowance:
With respect to independent claims 1, 4, 7, and 10, the prior art does not teach or fairly suggest a base station and terminal in a mobile communication system using multi-antenna-based beamforming, or method for using the same, wherein the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame and the first synchronization signal includes a beam-specific code, which is a synchronization channel-specific code determined differently depending on the beam, such that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
Dependent claims 2, 3, 5, 6, 8, 9, 11, and 12, fully incorporating the allowable subject matter of their respective independent claims, are also allowable.

With respect to independent claims 13, 17, 21, and 25, the prior art does not teach or fairly suggest a base station and terminal for processing synchronization signals and system information in a mobile communication system, or method for using the same, wherein a block, including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a broadcast channel (BCH) is one among a set of blocks and each block in the set of blocks is a candidate for receiving/transmitting the PSS, SSS, and BCH, and wherein the set of blocks are defined based on a time duration corresponding to 5 sub-frames of 10 sub-frames within one frame.
Dependent claims 14-16, 18-20, 22-24, and 26-28, fully incorporating the allowable subject matter of their respective independent claims, are also allowable.

VIII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '439 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '439 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '439 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
18 May 2022